Citation Nr: 0112419	
Decision Date: 05/01/01    Archive Date: 05/09/01

DOCKET NO.  99-24 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disability, 
secondary to service-connected disability.

2.  Entitlement to service connection for a throat disorder 
including Barrett's esophagus, secondary to service-connected 
disability.

3.  Entitlement to service connection for depression, 
secondary to service-connected disability.

4.  Entitlement to a higher rating for hiatal hernia, 
currently evaluated as 10 percent disabling.

5.  Entitlement to a higher rating for right hip prosthesis, 
currently evaluated as 70 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and G.M.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


REMAND

The veteran has unverified active service from August 1972 
until October 1976.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

On review of the record, further development is warranted.  
The Board notes that the veteran's claims file has been 
rebuilt.  The record does not contain verification of the 
veteran's dates of service.  Documents in the claims file 
show different dates of service.  Documents dated in November 
1998 and August 1999 show that the veteran's dates of service 
were from August 1972 until October 1976.  However, a copy of 
a May 1990 rating decision shows that the dates of service 
were from September 1974 until October 1976.  It is not clear 
if the RO has attempted to verify the veteran's dates of 
duty.  


The veteran contends that he should be granted increased 
ratings for his service-connected disabilities.  The veteran 
reported at his March 2000 personal hearing that he was 
receiving ongoing VA medical care.  Further, he was scheduled 
for future VA treatment including surgery.  These records 
would be helpful in assessing the veteran's claims.  
Moreover, the veteran has not undergone a recent VA 
examination for compensation purposes.  The duty to assist 
may include "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green 
(Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991); see also 
Wilson (Lawrence) v. Derwinski, 2 Vet. App. 16, 21 (1991); 
and Parker v. Derwinski, 1 Vet. App. 522, 526 (1991).  The 
Board finds that a medical examination is desirable for the 
proper adjudication of his claim.

The veteran also contends that he should be granted service 
connection for a back disability, a throat condition, and 
depression as secondary to his service-connected 
disabilities.  In an August 1999 decision, the RO determined 
that the veteran had not submitted well-grounded claims for 
entitlement to service connection for the claimed 
disabilities.  There has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).


Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In addition, with regard to a claim by the veteran for an 
increased rating for his service-connected knee disorder, it 
is noted that a timely Notice of Disagreement was submitted 
by him, but that a Statement of the Case as to that issue was 
not thereafter promulgated by the RO.  Notwithstanding the 
fact that the RO thereafter requested that he clarify his 
intentions regarding that issue, the Board is of the opinion 
that the RO should furnish him with a Supplemental Statement 
of the Case that encompasses that issue, and specifically in 
conjunction with the action requested below.  See Manlincon 
v. West, 12 Vet. App. 38 (1999).

Accordingly, this case is REMANDED for the following:

1.  The veteran should be asked to 
provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health providers who have 
provided treatment for the disabilities 
that are the subject of this appeal (and 
including the veteran's service-connected 
knee disorder).  When the requested 
information and any necessary 
authorizations have been received, the RO 
should request legible copies of all 
pertinent clinical records that have not 
been previously obtained.  All records 
obtained should be associated with the 
claims file.  

2.  The RO should attempt to verify, 
through official channels, the veteran's 
periods of military service.


3.  Subsequently, the veteran should be 
afforded appropriate VA examinations for 
all service-connected disabilities for 
the purpose of ascertaining the severity 
of the service-connected disabilities and 
the functional impairment due to the 
service-connected disabilities.  Each 
examiner is requested to express a 
medical opinion as to the degree of 
functional and industrial impairment.  
Each examiner's report should also 
include a complete rationale for all 
conclusions reached.  The claims folder 
is to be made available to each examiner 
for review.

4.  The veteran should also be afforded 
appropriate VA examinations with regard 
to his claims for service connection for 
a back disorder, a throat disorder, and 
depression, for the purpose of 
ascertaining whether any or all of these 
disabilities are etiologically or 
causally related to one or more of his 
service-connected disorders.  Each 
examiner is requested to express a 
medical opinion as to the relationship 
between those disorders for which service 
connection is sought, and the veteran's 
service-connected knee, hip, and hiatal 
hernia disorders.  Each examiner's report 
should also include a complete rationale 
for all conclusions reached.  The claims 
folder is to be made available to each 
examiner for review.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 

development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

6.  When the development requested have 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If any 
determination remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
Supplemental Statement of the Case 
(SSOC), and provide an opportunity for 
the veteran and his representative to 
respond before the case is returned to 
the Board for further appellate review.  
This SSOC should also include discussion, 
and pertinent laws and regulations, 
relevant to the veteran's claim for an 
increased rating for his service-
connected knee disorder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The appellant is notified 
that it is his responsibility to report for all examinations 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  

See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





